J -S14021-19 &J -S14022-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                                   PENNSYLVANIA

             v.


 VICTOR SIMMONS

                   Appellant             :   No. 3641 EDA 2017
                  Appeal from the Order October 23, 2017
  In the Court of Common Pleas of Montgomery County Criminal Division
                    at No(s): CP-46-CR-0000890-2017

 COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                                   PENNSYLVANIA

             v.


 VICTOR SIMMONS,

                   Appellant             :   No. 273 EDA 2018
        Appeal from the Judgment of Sentence December 14, 2017
  In the Court of Common Pleas of Montgomery County Criminal Division
                    at No(s): CP-46-CR-0000890-2017

BEFORE:    LAZARUS, J., NICHOLS, J., and PELLEGRINI, J.*
MEMORANDUM BY NICHOLS, J.:                               FILED JULY 22, 2019
     At 3641 EDA 2017, Appellant Victor Simmons appeals pro se from the

order denying his pre-trial petition for habeas corpus.     At 273 EDA 2018,



* Retired Senior Judge assigned to the Superior Court.
J -S14021-19 & J -S14022-19



Appellant separately appeals pro se the judgment of sentence imposed after

he pled guilty to one count of robbery -fear of serious bodily injury and two
counts of robbery -demand money from a financial institution.' We quash
Appellant's appeal at 3641 EDA 2017 as interlocutory and affirm his judgment

of sentence at 273 EDA 2018.2

      The trial court summarized the relevant factual and procedural history
as follows:

      [B]etween November 8 and 9, 2016, Appellant committed multiple
      robberies by demanding money from financial institutions, i.e.,
      PNC Bank, Wells Fargo Bank; as well as by placing another person,
      i.e., Jasmine Mullen a/k/a Jasmine Mullins, [(the victim)] in fear
      of immediate, serious bodily injury while conducting a robbery at
      Wal-Mart.
                                     ***
      On October 6, 2017, Appellant filed [a petition for] Writ of Habeas
      Corpus. On October 10, 2017, the trial court scheduled a hearing
      on [Appellant's petition] for October 16, 2017. On the same day,
      Senior Judge Joseph Smyth erroneously also entered a scheduling
      order on Appellant's habeas petition; however, Judge Smyth
      scheduled [that hearing] for October 23, 2017. On October 16,
      2017, the trial court held the originally scheduled hearing, at
      which all parties were present, and after which Appellant's
      requested relief in his habeas petition was denied, and [a] jury
      trial was scheduled to commence on December 14, 2017. On
      October 23, 2017, [because] Appellant's Motion/Petition for
      Habeas Corpus [had already] been decided on the merits by Judge
      Weilheimer after the October 16, 2017 hearing, Senior Judge
      Corso dismissed [Appellant's petition] as moot.



1- 18 Pa.C.S. §§ 3701(a)(1)(ii) (first -degree felony); (a)(1)(vi) (second-degree
felony).

2 We have consolidated the appeals for this decision, as both matters stem
from the same prosecution.
                                      -2
J -S14021-19 & J -S14022-19


     On November 9, 2017, Appellant filed a Notice of Appeal [at 3641
     EDA 2017] from Judge Corso's [October 23, 2017] Order[]
     dismissing Appellant's habeas petition as moot. On November 15,
     2017, Judge Corso ordered Appellant, perhaps erroneously, to file
     a Pa.R.A.P. 1925(b) Concise Statement. However, Judge Corso
     did not address said appeal in a Rule 1925(a) Opinion before
     retiring [from] the bench at the end of 2017. Nevertheless, said
     appeal was interlocutory and should have been quashed      .   .   .   .




                                    ***

     On December 14, 2017, after voir dire concluded and a jury had
     been selected, Appellant informed the trial court he wanted to
     enter into a negotiated plea and sentence. Thereafter, Appellant
     was given time to confer with counsel and was colloquied both
     orally on the record and via a written guilty plea questionnaire.

                                    ***

     [A]fter oral and written colloquies, Appellant knowingly,
     intelligently, and voluntarily entered into a negotiated guilty plea
     with reference to the following Bills of Information: Count 3:
     Robbery -Fear of Serious Bodily Injury; Count 4: Robbery -Demand
     Money from a Financial Institution; and Count 5: Robbery -
     Demand Money from a Financial Institution. All remaining counts
     were nolle prossed by the Commonwealth. Directly thereafter,
     Appellant was given his negotiated sentence as follows: on Count
     3, imprisonment for not less than ten (10) years nor more than
     twenty (20) years in a State Correction Institution ("SCI"); on
     Count 4, two (2) to five (5) years in an SCI, consecutive to Count
     3; and on Count 5, two (2) to five (5) years in an SCI, consecutive
     to Count 4. Additionally, Appellant was ordered to pay a total of
     $6,900.00 in Restitution, payable to Wells Fargo and PNC Banks
     as part of his sentence on Count 3.
     [O]n December 21, 2018, Assistant Public Defender ("APD"),
     Sarah Hudson, Esquire, filed a Post -Sentence Motion to Withdraw
     Guilty Plea on behalf of Appellant, alleging, without support, that
     his plea was not voluntary, knowing, or intelligent. On December
     27, 2018, Appellant forwarded two (2) pro se, handwritten
     correspondences to the Montgomery County Clerk of Courts
     Office, entitled "Motion to Withdraw Plea".  In said pro se
     correspondences, Appellant informed the trial court of the

                                    -3
J -S14021-19 & J -S14022-19


      following: he wished to withdraw his plea; he would contact his
      attorney, who, at the time, was APD Sarah Hudson, "to let her
      know that he is no longer interested in taking the plea of 14 to 30
      years in prison that he was sentenced to in front of Judge
      Weilheimer [.  . ]"; and he wished "to proceed to trial[. .]"
                         .                                        .




      On December 22, 2017, the Commonwealth filed its Answer to
      Appellant's Motion to Withdraw Guilty Plea, arguing Appellant's
      bald assertion that his plea was involuntary, unknowing, and
      unintelligent, in spite of all the previous court hearings, phone
      calls between counsel, and colloquies, is unsupported by the
      record.
      On January 5, 2018, the trial court denied Appellant's Motion to
      Withdraw Guilty Plea, as it determined Appellant's [December 14,
      2017] guilty plea was made knowingly, intelligently, and
      voluntarily.   Said Order noted the mere allegation [that]
      Appellant's plea was invalid was refuted by his subsequent pro se
      correspondences wherein he very clearly indicated that he was
      simply no longer "interested" in taking the plea and that he
      "wishes" to proceed to trial-both invalid bases for withdrawing a
      guilty plea, post -sentence. Notably, Appellant entered his guilty
      plea after jury selection had already taken place and the trial court
      was ready to proceed to trial.

Trial Ct.   Op., 7/11/18, at 1-8 (record citations, footnotes, and some
capitalization omitted).

      On January 12, 2018, Appellant filed a timely pro se notice of appeal
from the judgment of sentence, which this Court docketed at 273 EDA 2018.

At that time, Appellant's appeal at 3641 EDA 2017 was still pending with this

Court. On January 16, 2018, this Court remanded both matters for a Grazier3

hearing. See Order, 1/16/18. Following the hearing on February 20, 2018,
the trial court concluded that Appellant's waiver of his right to counsel was
knowing, intelligent, and voluntary. See Trial Ct. Order, 2/20/18. The trial


3 Commonwealth v. Grazier, 713 A.2d 81 (Pa. 1998).
                                      -4-
J -S14021-19 & J -S14022-19



court issued an order granting Appellant's request to proceed pro se in both

matters. Id. On March 1, 2018, the trial court docketed Appellant's pro se
Pa.R.A.P. 1925(b) statement in his appeal from the trial court's judgment of
sentence.   The trial court issued a Rule 1925(a) opinion asserting that
Appellant's claims were meritless.

                                  3641 EDA 2017
      Initially, we must consider whether we have jurisdiction over Appellant's

appeal from the trial court's denial of pre-trial habeas relief.            See

Commonwealth v. Green, 862 A.2d 613, 615 (Pa. Super. 2004) (stating
that "appellate courts may consider the issue of jurisdiction sua sponte")
(citation omitted). Generally, appellate courts only have jurisdiction over final

orders.   Commonwealth v. Scarborough, 64 A.3d 602, 608 (Pa. 2013)
(citation omitted).     "When an interlocutory order       is   not immediately
appealable by right, discretionary review may only be sought by the filing of

a petition for an interlocutory appeal by permission pursuant to Pa.R.A.P. 1311

and 42 Pa.C.S. § 702(b)." Commonwealth v. Yingling, 911 A.2d 572, 575
(Pa. Super. 2006). "This Court must quash an interlocutory appeal filed in

any other manner, because the filing of a petition for permission of review is

jurisdictional in nature." Id.
      "An order denying pre-trial habeas corpus relief is not a final order but,

rather, is an interlocutory order and, thus, is not immediately appealable by
right." Commonwealth v. Bibbs, 970 A.2d 440, 452 (Pa. Super. 2009)
(citation omitted). An appellant seeking to contest the denial of his request

                                      -5-
J -S14021-19 & J -S14022-19



for habeas corpus relief must request to take an immediate appeal by
permission pursuant to 42 Pa.C.S. § 702(b). Id.

      Here, Appellant was not entitled to an appeal as of right, and he did not

seek permission to appeal under 42 Pa.C.S. § 702(b). Therefore, we do not

have jurisdiction to consider the appeal at 3641 EDA 2017. See Yingling,
911 A.2d at 575. Accordingly, we quash.4

                                    273 EDA 2018
      In his appeal from the judgment of sentence, Appellant challenges the

validity of his guilty plea. Specifically, he argues that (1) the trial court lacked

jurisdiction to accept the plea; (2) the plea was unlawfully induced; (3) there

was no factual basis for a first -degree robbery conviction; and (4) plea counsel

was ineffective. Appellant's Brief at 3.

      It is well settled that "by entering a guilty plea, the defendant waives
his right to challenge on direct appeal all nonjurisdictional defects except the

legality of the sentence and the validity of the plea." Commonwealth v.
Lincoln, 72 A.3d 606, 609 (Pa. Super. 2013). Further, an appellant seeking
to challenge his guilty plea on direct appeal must either object during the plea

colloquy or file a motion to withdraw the plea within ten days of sentencing.
See id. In his first issue, Appellant argues that the trial court did not have



4 On January 28, 2019, this Court docketed Appellant's pro se motion to
disqualify both the Commonwealth's brief and the trial court's opinion. The
matter was referred to the merits panel for consideration. Because we quash
Appellant's appeal at 3641 EDA 2017, we also deny his motion as moot.

                                       -6
J -S14021-19 & J -S14022-19



jurisdiction to accept his guilty plea. Appellant's Brief at 8. He asserts that
the trial court did not have the authority to proceed with his case because his

appeal at 3641 EDA 2017 was still pending with this Court at the time he pled

guilty. Id.
      Appellant's issue presents a question of statutory interpretation, which

is a pure question of law. Accordingly, our standard of review is de novo and

our scope of review is plenary. Commonwealth v. Haag, 981 A.2d 902 (Pa.
2009).

      Generally, the filing of a proper notice of appeal divests the trial court's

jurisdiction over further proceedings.      See Pa.R.A.P. 1701(b).      However,

where a defendant appeals from a non -appealable interlocutory order, the trial

court retains jurisdiction and may proceed with the case.         See Pa.R.A.P.

1701(b)(6). Here, because Appellant did not appeal from an appealable order,

his notice of appeal did not affect the trial court's jurisdiction. See Bibbs,
970 A.2d at 452; see also 42 Pa.C.S. § 702(b). Therefore, the trial court had
jurisdiction to accept Appellant's guilty plea. See id. Accordingly, Appellant's
challenge is meritless.

      In his second issue, Appellant argues that the trial court erred by
accepting his guilty plea because there was an inadequate factual basis for
the robbery conviction under Section 3701(a)(1)(ii). Appellant's Brief at 9.
Appellant argues that the Commonwealth did not explain how Appellant placed

the victim in fear of serious bodily injury. Id. Appellant asserts that the
colloquy did not establish that he understood the nature of the charges, as it

                                      -7-
J -S14021-19 & J -S14022-19



was "completely devoid of any description of the elements." Id.           He also

asserts that the Commonwealth sought a mandatory sentence but never
explained how his actions warranted such a sentence. Id.

        "To determine a defendant's actual knowledge of the implications and

rights associated with a guilty plea, a court is free to consider the totality of
the circumstances surrounding the plea." Commonwealth v. Allen, 732
A.2d 582, 588-89 (Pa. 1999). "A valid plea colloquy must delve into six areas:

1) the nature of the charges, 2) the factual basis of the plea, 3) the right to a

jury trial, 4) the presumption of innocence, 5) the sentencing ranges, and 6)
the plea court's power to deviate from any recommended sentence."

Commonwealth v. Reid, 117 A.3d 777, 782 (Pa. Super. 2015) (citation and

quotation marks omitted). "[N]othing in [Pa.R.Crim.P. 590] precludes the
supplementation of the oral colloquy by a written colloquy that is read,
completed and signed by the defendant and made a part of the plea
proceedings." Commonwealth v. Bedell, 954 A.2d 1209, 1212-13 (Pa.
Super. 2008) (citation omitted); see also Pa.R.Crim.P. 590 cmt. "A person
who elects to plead guilty is bound by the statements he makes in open court

while under oath and he may not later assert grounds for withdrawing the plea

which     contradict   the   statements   he   made   at   his   plea   colloquy."

Commonwealth v. Pollard, 832 A.2d 517, 523 (Pa. Super. 2003) (citation
omitted).

        "It is clear that before accepting a plea of guilty, the trial court must
satisfy itself that there is a factual basis for the plea." Commonwealth v.

                                       -8-
J -S14021-19 & J -S14022-19



Fluharty, 632 A.2d 312, 315 (Pa. Super. 1993) (citation omitted). However,
the Pennsylvania Supreme Court "has repeatedly stressed that where the
totality of the circumstances establishes that a defendant was aware of the
nature of the charges, the plea court's failure to delineate the elements of the

crimes at the oral colloquy, standing alone, will not invalidate an otherwise
knowing and voluntary guilty plea." Commonwealth v. Morrison, 878 A.2d
102, 107 (Pa. Super. 2005) (citation omitted).

      Here, the trial court addressed Appellant's claim as follows:

      The instant record reflects Appellant understood the negotiated
      guilty plea that he voluntarily tendered, as he was given a
      qualifying   examination    (oral    colloquy),   during   which   the
      undersigned and counsel for both parties clearly explained the
      terms of the plea agreement and conditions on sentencing.
      Moreover, prior to the oral colloquy, [d]efense [c]ounsel
      thoroughly went over a written colloquy with Appellant to ensure
      he understood the terms of the plea agreement and its
      corresponding sentencing conditions. The trial court also notes
      the significance of Appellant's instant claims in light of having had
      the opportunity to proceed to jury trial after the voir dire had
      completed and a jury was selected. Appellant, instead of
      proceeding to trial, chose to enter into a negotiated guilty plea
      and proceed directly to sentencing thereafter. Despite Appellant's
      apparent unhappiness with the result of his plea and his wishes to
      withdraw same, the negotiated plea was entered into intelligently,
      knowingly, and voluntarily and should be affirmed.

Trial Ct. Op., 7/11/18, at 12.

      During the oral colloquy, Appellant stated that he understood that he
was pleading guilty to three counts of robbery, including one count of robbery

with intent to cause serious bodily injury, a felony of the first degree. See
N.T., Guilty Plea Hr'g, 12/14/17 at 7. Further, the trial court explained to

                                      -9
J -S14021-19 & J -S14022-19



Appellant that his plea included a mandatory sentence of ten to twenty years'

incarceration based on his status as a second -strike offender under 42 Pa.C.S.

§ 9714(a)(1) Id. Appellant indicated that he understood. Id.
      Appellant also agreed to the following factual basis for his plea:

      [Appellant's Counsel]:   Sir, you understand that by entering this
      guilty plea that you are admitting that you did in fact commit a
      robbery and you placed Jasmine Mullen in fear of immediate,
      serious bodily injury, that is Count 3; do you admit that?
      [Appellant]: Yes.
      THE COURT: Just for the record, which institution was that?
      [The Commonwealth]: That was the Wal-Mart, Your Honor.
      THE COURT: At the Wal-Mart?
      [Appellant]: Yes.

Id. at 13.
      The trial court then reiterated:

      THE COURT: [Appellant], I just want to make sure the record is
      clear. So, [to the Commonwealth], for each of the counts, on
      Count 3 [Appellant] admitted to putting the victim in fear of
      serious bodily injury at the Wal-Mart. Could I have the address
      for the Wal-Mart, please?
      [The Commonwealth]: Yes, Your Honor. That address is 1000
      South Easton Road in Wyncote, PA, 19095.
      THE COURT: Sir, is that the location to which you are agreeing
      that you committed that crime?
      [Appellant]: Yes.

Id. at 14.




                                     - 10 -
J -S14021-19 & J -S14022-19



      Appellant also executed a written guilty plea colloquy in which he
confirmed that (1) his counsel explained each of the elements that were
required to establish guilt for the crimes; and (2) he committed each of the
acts necessary to establish guilt for the crimes. See Written Guilty Plea
Colloquy, 12/14/17 at 3.

      Based on our review of the record, we agree with the trial court's
conclusion that Appellant's plea was knowing, voluntary, and intelligent.
Appellant is bound by the statements that he made at the oral colloquy and
in his written plea colloquy. See Pollard, 832 A.2d at 523. Therefore, the
record demonstrates that Appellant was aware of the factual basis for his plea,

as he clearly and unequivocally acknowledged those facts during the plea
colloquy. Id. The record also indicates that Appellant knew that the robbery
conviction would constitute a second strike under Section 9714, and that his

plea included a mandatory ten -to -twenty year sentence. Id. Moreover, the

totality of circumstances surrounding the plea supports the conclusion that
Appellant knowingly, voluntarily, and intelligently entered his guilty plea. Id.

Appellant has failed to carry the burden of proving otherwise.               Id.
Accordingly, we discern no merit to Appellant's claim.

      In his third issue, Appellant argues that his guilty plea was "illegally
obtained" by the trial court. Appellant's Brief at 12. He argues that the trial
court "used physiological tactic[s] to obtain a guilty plea" which included
ordering Appellant to dress for trial, selecting a jury without swearing them
in, and then holding Appellant "downstairs for hours while his attorney kept

                                     - 11 -
J -S14021-19 & J -S14022-19



coming downstairs trying to induce the erroneous charges." Id. He asserts
that the court "knew that the case was closed in the lower court and [it] had

no jurisdiction." Id. Appellant contends that the trial court forced him to
accept a guilty plea in order to "influence the outcome" of his pending appeal

at 3641 EDA 2017. Id.
         In both the written and oral colloquies, however, Appellant confirmed
that it was his decision to plead guilty, and that no one "forced, threatened or

promised" him anything beyond the terms of the negotiated plea deal. N.T.,

Guilty Plea Hr'g, 12/14/17, at 11; see also Written Plea Colloquy, 12/14/17,
at 6. The written colloquy also contains Appellant's acknowledgement that his

decision to plead guilty was based on his own free will. See Written Plea
Colloquy, 12/14/17, at 6.       Appellant is bound by these statements.       See

Pollard, 832 A.2d at 523.
         Further, Appellant fails to identify anything in the record to support his

claim that the trial court forced him to plead guilty, other than his erroneous
conclusion that the trial court lacked jurisdiction and wanted to influence his

habeas corpus appeal. See id. at 523. Therefore, Appellant has failed to
establish that his plea was involuntary.           See id. at 524; see also
Commonwealth v. Stork, 737 A.2d 789, 790 (Pa. Super. 1999) (stating that
"[o]nce a defendant has entered a plea of guilty, it is presumed that he was
aware of what he was doing, and the burden of proving involuntariness is upon

him.")



                                        - 12 -
J -S14021-19 & J -S14022-19



      Appellant's   final claim   relates to   plea   counsel's   ineffectiveness.

Appellant's Brief at 13. Generally, a criminal defendant may not assert claims

of ineffective assistance of counsel on direct appeal. See Commonwealth v.

Holmes, 79 A.3d 562, 577-80 (Pa. 2013).         Instead, such claims are to be
deferred to PCRA5 review. Id. However, our Supreme Court has recognized

three exceptions to the general rule. In Holmes, the Supreme Court held
that a trial court has discretion to address ineffectiveness claims on direct
review in cases where (1) there are extraordinary circumstances in which trial

counsel's ineffectiveness is apparent from the record and "meritorious to the

extent that immediate consideration best serves the interests of justice[;]" or

(2) "there is good cause shown and the defendant knowingly and expressly

waives his entitlement to seek subsequent PCRA review of his conviction and

sentence." Holmes, 79 A.3d at 577. More recently, our Supreme Court
adopted a third exception, which requires "trial courts to address claims
challenging trial counsel's performance where the defendant is statutorily
precluded from obtaining subsequent PCRA review."           Commonwealth v.
Delgros, 183 A.3d 352, 361 (Pa. 2018) (citations omitted).
      Here, the record does not indicate that extraordinary circumstances
exist, or that Appellant waived his right to PCRA review. See Holmes, 79
A.3d at 577. Further, Appellant is not statutorily barred from seeking PCRA




5 Post Conviction Relief Act (PCRA), 42 Pa.C.S. §§ 9541-9546.
                                     - 13 -
J -S14021-19 & J -S14022-19



relief. See Delgros, 183 A.3d at 361. Because none of the exceptions apply,

Appellant's ineffectiveness claim cannot be considered on direct appeal.

     Appeal at 3641 EDA 2017 quashed.           Motion to disqualify denied.
Judgment of sentence at 273 EDA 2018 affirmed.

Judgment Entered.




Jseph D. Seletyn,
Prothonotary


Date: 7/22/19




                                    - 14 -